DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
As stated above specifically Para (g), (h) and (j) Applicant should distinguish what is background art and what is summary of invention and then what is detail description of invention. In the current specification, it is not clear how to distinguish prior art or background art from the invention. For example, Para 18 of the specification is referring to EP1587648 and PCT/GB2018/052472 as prior art. Examiner is therefore, considering Para 1-18 as a background of the invention. 
Further, Para 10 disclose that to allow the intensity of received light to be measured at a high rate and then suggest that it is preferred that the first subset of pixels comprises only a small number of the available pixels of the imaging sensor. The first subset of pixels preferably comprises fewer than ten percent of the total number of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stimpson et al. Pub. No. US 20090051933 A1.
	Regarding Claim 1,  Stimpson teaches a non-contact tool setting apparatus (Fig. 1 and Para 54, the housing 10 is provided with a datum surface 12, lying substantially parallel to and a defined distance d away from the light path 22 between the light source 14 and light detector 16 i.e., non-contact tool setting apparatus), comprising;
	a transmitter (Para 58 and 59 and Fig. 1 Unit 14 i.e., light source 14 for example an LED or laser) for emitting light (Para 50, The light source 14 and detector 16 are arranged on opposite sides of the recessed portion 18 so that the light path 22 between the light source 14 and detector 16 crosses the recessed portion 18 i.e., light source 14 is emitting light),
	a receiver (Fig. 1 Unit 16 and Para 50, detector 16) for receiving light emitted by the transmitter (Para 50, The light source 14 and detector 16 are arranged on opposite sides of the recessed portion 18 so that the light path 22 between the light source 14 
	an analysis unit (Para 50, Fig. 1 Unit 24, signal means) for analysing the light received by the receiver and generating a trigger signal therefrom (Para 63, Signal means 24 are provided to indicate the presence of the tool 20 between the light source 14 and the light detector 16 by for example switching on a light, sounding a buzzer, or producing a digital display i.e., light received by the receiver and generating a trigger signal),
	characterised in that the receiver comprises an imaging sensor (Fig. 2 and 3 Unit 38 and Para 15 and  60, the light detector 16 i.e., the receiver may comprise a linear CMOS array comprising individual CMOS elements 38 where linear array is a CMOS sensor) having a plurality of pixels arranged in a two-dimensional array (Para 69, linear array of light sensitive elements 38 which can be referred to as a plurality of pixels arranged in a two-dimensional array), 
	the analysis unit generating the trigger signal by analysing the light intensity measured by a first subset of the plurality of pixels (Para 69-70 and Fig. 3 and 4 Unit 38A, The tool 20 is moved into the beam from each side in turn (i.e. along directions A and B as shown by the arrows) until the light intensity at the light sensitive element 38A of the light detector array 16 is below the threshold i.e., generating the trigger signal, causing a tool found signal to be produced i.e., analysing the light intensity measured by a first subset of the plurality of pixels), 	
	the first subset of pixels comprising two or more pixels (Para 69 and Fig. 3,  a light detector 16 having a linear array of light sensitive elements 38, with only a single 
	Regarding Claim 4,  Stimpson teaches wherein the light intensities measured by the pixels forming the first subset of pixels are combined to provide a resultant light intensity, the analysis unit generating a trigger signal when the resultant light intensity crosses a threshold (Para 70).
	Regarding Claim 5,  Stimpson teaches wherein the analysis unit performs edge detection analysis on the light intensities measured by the first subset of pixels and generates the trigger signal when a tool edge is detected (Para 71).
	Regarding Claim 7,  Stimpson teaches wherein the first subset of pixels comprises a plurality of adjacent pixels (Para 69).
	Regarding Claim 8,  Stimpson teaches wherein the analysis unit is also configured to analyse the variation in light intensity received by the first subset of pixels as a function of time for a rotating tool, the analysis being used to measure the speed of tool rotation (Para 75).
	Regarding Claim 9,  Stimpson teaches wherein the analysis unit is also configured to capture one or more images of the tool using the imaging sensor (Para 70 and 72).
	Regarding Claim 10,  Stimpson teaches wherein the one or more images of the tool are acquired using all of the plurality of pixels of the imaging sensor (Para 70 and 72).
	Regarding Claim 11,  Stimpson teaches wherein the one or more images of the tool are acquired using a second subset of the plurality of pixels of the imaging 
	Regarding Claim 12,  Stimpson teaches wherein the analysis unit captures one or more images after a trigger signal is generated, the trigger signal being used to indicate that an edge of the tool being measured is at least partially obscuring the light (Para 71).
	Regarding Claim 14,  Stimpson teaches wherein the transmitter comprises a light emitting diode for generating the light (Para 15).
	Regarding Claim 15,  it has been rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stimpson et al. Pub. No. US 20090051933 A1 in view of Applicant Admitted Prior Art (AAPA)

	Regarding Claim 2,  Stimpson does not specifically teaches wherein the first subset of pixels comprises fewer than five percent of the total number of pixels of the imaging sensor.
	However, Applicant disclose in the specification it is preferred that the first subset of pixels comprises only a small number of the available pixels of the imaging sensor. The first subset of pixels preferably comprises fewer than ten percent of the total number of pixels of the imaging sensor. The first subset of pixels preferably comprises fewer than five percent of the total number of pixels of the imaging sensor. The first subset of pixels preferably comprises fewer than two percent of the total number of pixels of the imaging sensor. Advantageously, the first subset of pixels comprises fewer than one percent of the total number of pixels of the imaging sensor. Conveniently, the first subset of pixels comprises fewer than one tenth of one percent of the total number of pixels of the imaging sensor. The first subset of pixels may conveniently comprise fewer than one hundredth of one percent of the total number of pixels of the imaging 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Stimpson with the method of AAPA so as to allow the intensity of received light to be measured at a high rate thus  provide non-contact tool setting apparatus that are cheaper, more compact and more reliable than the hybrid system  (See Specification AAPA Para 9 and 10)
	Regarding Claim 3,  Stimpson does not specifically teaches wherein the imaging sensor comprises more than 100,000 pixels and the first subset of pixels comprises fewer than 500 pixels.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Stimpson with the method of AAPA so as to allow the intensity of received light to be measured at a high rate thus  provide non-contact tool setting apparatus that are cheaper, more compact and more reliable than the hybrid system  (See Specification AAPA Para 9 and 10)
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stimpson et al. Pub. No. US 20090051933 A1 in view of Ruck et al. Pub. No. US 20150323307 A1
	Regarding Claim 6,  Stimpson does not specifically teaches wherein the intensity of light received by the first subset of pixels is generated at a rate greater than 1KHz.
	However, in the same field of endeavor, Ruck teaches that matrix can also be referred to as a camera and is, in particular, a CCD camera or CCD sensor. For example, 15-30 rows and 15-30 columns of detector elements are sufficient for the use in a signal transmitter unit of the present invention. The group of detector signals generated by the matrix at a specific time therefore corresponds to digital image data of an image of a surface area of the element displaceable in relation to the signal transmitter unit. In the case of a matrix of 30×30 detector elements, for example, images with 30×30 pixels are produced. The recording of images of the surface of the displaceable element is preferably regularly repeated, for example at an image-
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Stimpson with the method of Ruck so as to record one dimensional or two dimensional  images of the surface of the displaceable element (See Ruck Para 18).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any objection/rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the analysis unit is also configured to analyse the variation in light intensity received by the first subset of pixels as a function of time for a rotating tool, the analysis being used to measure the speed of tool rotation, and wherein the one or more images captured by the analysis unit are synchronised with the measured speed of tool rotation to allow images of the rotating tool to be acquired when it is rotated into one or more defined positions”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pettersson et al. Pub. No. US 20170003113 A1 - COORDINATE MEASURING MACHINE HAVING A CAMERA
Nygaard et al. Pub. No. US 20150204798 A1 - NON-CONTACT METHOD AND SYSTEM FOR INSPECTING A MANUFACTURED PART AT AN INSPECTION STATION HAVING A MEASUREMENT AXIS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647